DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 10, and 15 are independent claims.
Acknowledgement is made of Applicant’s claim of Applicant’s claim of foreign priority in this national stage application under 35 U.S.C. 371 via Chinese application PCT/CN2017/091457 filed on July 3, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 9104661 B1).

Regarding claim 1, Evans teaches a computer-implemented method, comprising:
loading, on a device (client 106 of FIG. 1 and Col. 6, lines 6-51), an application (application 119 of FIG. 1 and Col. 3, line 12-37) comprising a native layer and a localization layer for display in a user interface of the application (Col. 6, lines 32-51: client 106 launches application 119; FIGS. 2A-2B and Col. 9, line 45 to Col. 10, line 30: application 119 includes a native layer and a localization layer for display. Screens 148a and 148b show instances of a user interface. For example, as seen in FIG. 2B, screen 148b is a translated version of screen 148a. The native layer as depicted in 148a is retained, while translated text from the localization layer is superimposed on top of the former location of the original text, resulting in screen 148b of the application; See Col. 8, line 59 to Col. 9, line 23 for more examples of displaying of a native layer and a localization layer), wherein the localization layer is superimposed on the native layer (FIG. 4 and Col. 11, line 56 to Col. 12, line 11: Specifically, source text is obscured from display since background areas are interpolated into the screen area of the source text. The interpolated areas then include translated text of the localization layer superimposed on the native layer);
receiving a request via the user interface to obtain one or more resources (Col. 6, lines 66-67: a request is received from client device 106 to launch application 119; Col. 2, line 62 to Col. 3, line 11: as part of the request, application 119 generates one or more resources/video signal; FIGS. 3 and 4, Col. 10, lines 63 to Col. 11, line 12: video signal generated by application 119 can be translated via translation service 116 to be provided to client; FIGS. 2A-B and Col. 9, lines 45 to Col. 10, line 14: for example, the one or more resources correspond to the video signal that provide the video output of application 119 as seen in screen 148a. Localization of the one or more resources would yield screen 148b as seen in FIG. 2B. Thus, the user interface obtains one or more resources);

determining a native language of the application from the native layer (FIG. 2A and Col. 9, lines 45-65: a native language of the application 119 is determined to be United States English from the native layer/screen 148a; FIG. 4 and Col. 11, lines 56-62: native language determined from image data of application);
determining that one or more areas of the localization layer are tagged with an indication that the one or more areas require localization of the one or more resources (Col. 9, line 66 to Col. 10, line 30: the one or more areas of the localization layer, including the status dashboard 203b and a certain portion of the game view 206b, are tagged with an indication that these areas require localization of the textual elements represented in the video signal/one or more resources; Col. 3, lines 1-4 and Col. 8, lines 46-53: translation service 116 translates text recognized in the video signals generated by the application 119. Recognition of text indicates that certain areas of the localization layer, or those involving text, are indeed tagged to prompt localization of the textual elements represented in the video signal/one or more resources);
initiating a call with a server over a communication channel to the server, the initiated call including a request to a backend translation engine of the server (FIG. 1, Col. 6, lines 66-67: a call with server application 115 at server/computing device 103, as supported in Col. 2, lines 12-14, is initiated over a communication channel to the server; See Col. 2, lines 49-61 for examples of communication channels that may be implemented; Col. 2, line 62 to Col. 3, line 11: translation service 116 operates in conjunction with the service application 115 at server/computing device 103; FIG. 3 and Col. 3, line 50 to Col. 4, line 11: server application 115 determines the user language preference and accordingly invokes the translation service 116/backend translation engine of the server), the request including an 
receiving a response from the backend translation engine based on the request, the response comprising the localized version of the one or more resources (box 312 of FIG. 3 and Col. 10, line 60 to Col. 11, line 11: response from translation service 116 is received by the client 106. The response includes the translated/localized version of the one or more resources/video signal; FIG. 4 and Col. 12, lines 53-58: the localized version is received by the client 106);
rendering the localized version of the one or more resources (box 312 of FIG. 3 and Col. 10, line 60 to Col. 11, line 11, and FIG. 4 and Col. 12, lines 53-58: the localized version is rendered at the client 106; FIG. 2B and Col. 9, line 66 to Col. 10, line 30: an example of a rendered localized version can be seen in screen 148b); and
providing, for display on the device, a representation of the one or more resources in the native layer and the rendered localized version of the one or more resources in the localization layer (Col. 8, line 59 to Col. 9, line 23, FIGS. 2A-B and Col. 9, line 45 to Col. 10, line 30: a representation of the one or 

Regarding claim 2, Evans further teaches computer-implemented method of claim 1, further comprising: removing content in the native language from the native layer, the content being removed from areas in the native layer that correspond to the tagged one or more areas of the localization layer (FIGS. 2A-B and Col. 10, lines 17-24: content in the native language, including text in the game view 206a and the status dashboard 203a, is deleted from areas in the native layer represented by screen 148a corresponding to the tagged one or more areas of the localization layer, which are the areas where text is recognized and to be translated are displayed, as seen in screen 148b; FIG. 4 and Col. 11, line 56 to Col. 12, line 11: tagged areas include areas occupied by text. Source text is removed from areas in the native layer that correspond to the tagged areas of the localization layer, which are areas to be occupied by translated text).

Regarding claim 3, Evans further teaches the computer-implemented method of claim 1, wherein content of the native layer that corresponds to the tagged one or more areas of the localization layer is obscured from display by the localization layer (FIG. 4 and Col. 11, line 56 to Col. 12, line 11: tagged areas include areas occupied by text. Source text is removed from areas in the native layer that correspond to the tagged areas of the localization layer, which are areas to be occupied by translated text. Specifically, source text is obscured from display since background areas are interpolated into the screen area of the source text).

Regarding claim 5, Evans further teaches computer-implemented method of claim 1, wherein the rendering comprises:
selecting one or more translated portions from the localized version of the one or more resources over corresponding objects from the native layer; and
rendering the localization layer with the selected one or more translated portions (FIGS. 2A-B and Col. 10, lines 17-24: content in the native language, including text in the game view 206a and the status dashboard 203a, is deleted from areas in the native layer represented by screen 148a corresponding to the tagged one or more areas of the localization layer, which are the areas where text is recognized and to be translated are displayed, as seen in screen 148b; FIG. 4 and Col. 11, line 56 to Col. 12, line 11: tagged areas include areas occupied by text. Translated portions from the localized version are chosen so that source text/corresponding objects from the native layer is removed).

Regarding claim 6, Evans further teaches computer-implemented method of claim 1, wherein the rendering comprises:
synchronizing content in the localization layer to corresponding content in the native layer (FIGS. 2A-B and Col. 10, lines 17-24: content in the native language, including text in the game view 206a and the status dashboard 203a, is deleted from areas in the native layer represented by screen 148a corresponding to the tagged one or more areas of the localization layer, which are the areas where text is recognized and to be translated are displayed, as seen in screen 148b. Screens 148a and 148b show that content in the localization layer synchronizes with content in the native layer to effectively replace source text with translated text, while retaining certain display characteristics of the content in the native layer; FIG. 4 and Col. 11, line 56 to Col. 12, line 11: Source text is removed from areas in the native layer that correspond to the tagged areas of the localization layer, which are areas to be occupied 

Regarding claim 7, Evans further teaches the computer-implemented method of claim 6, wherein the content in the localization layer includes one or more identifiers, and wherein the content in the localization layer is synchronized to the content in the native layer based on each of the one or more identifiers in the localization layer aligning to a corresponding identifier in the native layer (Col. 8, line 59 to Col. 9, line 24: identifiers of content include font, color, font weight, and so on. Translated text/content in the localization layer synchronizes to the source text/content in the native layer based on each identifiers in the localization layer aligning to a corresponding identifier in the native layer. Synchronization of these identifiers help maintain the visual appearance of the original text; FIGS. 2A-2B and Col. 9, line 45 to Col. 10, line 30: see how identifiers of content in Spanish in the localization layer align with the identifiers of content in English in the native layer, the identifiers including at least fonts, colors, and text rotations).

Regarding claims 10-12 and 14, the claims recite a non-transitory computer readable storage medium is provided including instructions that, when executed by a processor, cause the processor to (Evans, memory 506 and processor 503 of FIG. 5 and Col. 13, lines 7-65) perform a method with corresponding limitations to the method of claims 1-3 and 7, respectively, and are therefore rejected on the same premises.

Regarding claim 15, Evans teaches system (computing device 103 of FIG. 5), comprising:
a processor (processor 503 of FIG. 5, Col. 12, line 59 to Col. 13, line 6, and Col. 13, line 66 to Col. 14, line 10); and

receive a request from a client device over a communication channel to the client device (Col. 6, lines 66-67: a request is received from client device 106 to launch application 119; Col. 2, lines 49-61: see the various communication channels that may be employed with the client device 106), the request indicating geolocation information of a user requesting to obtain one or more resources (Col. 6, lines 66-67, FIG. 3 and Col. 10, lines 53-57: geolocation information of the device/client 106 is determined from the request of launching application 119 to the server application 115 at computing device 103; Col. 2, line 62 to Col. 3, line 11: as part of the request, application 119 generates one or more resources/video signal; FIGS. 3 and 4, Col. 10, lines 63 to Col. 11, line 12: video signal generated by application 119 can be translated via translation service 116 to be provided to client; FIGS. 2A-B and Col. 9, lines 45 to Col. 10, line 14: for example, the one or more resources correspond to the video signal that provide the video output of application 119 as seen in screen 148a. Localization of the one or more resources would yield screen 148b as seen in FIG. 2B. Thus, the user interface obtains one or more resources) and a native language of an application associated with the client device from a native layer of the application (FIG. 2A and Col. 9, lines 45-65: a native language of the application 119 is determined to be United States English from the native layer/screen 148a; FIG. 4 and Col. 11, lines 56-62: native language determined from image data of application), wherein the localization layer is superimposed on the native layer (FIG. 4 and Col. 11, line 56 to Col. 12, line 11: Specifically, source text is obscured from display since background areas are interpolated into the screen area of the source text. The interpolated areas then include translated text of the localization layer superimposed on the native layer);
generate a localized version of the one or more resources (FIG. 3 and Col. 3, line 50 to Col. 4, line 11, and FIG. 4 and Col. 11, line 42 to Col. 12, line 24: the request initiating communication with server application 115 at the server also includes an instruction to provide a localized version of the one or 
provide, for transmission, the localized version of the one or more resources to the client device over the communication channel (box 312 of FIG. 3 and Col. 10, line 60 to Col. 11, line 11, and FIG. 4 and Col. 12, lines 53-58: the localized version is transmitted to and rendered at the client 106; FIG. 2B and Col. 9, line 66 to Col. 10, line 30: an example of a rendered localized version can be seen in screen 148b), the localized version being rendered with the one or more resources and provided for display in the localization layer concurrently with a representation of the one or more resources in the native layer (Col. 8, line 59 to Col. 9, line 23, FIGS. 2A-B and Col. 9, line 45 to Col. 10, line 30: a representation of the one or more resources in the native layer is displayed on the device overlaid with the rendered localized version of the one or more resources in the localization layer. For example, elements including where 

Regarding claim 16, Evans further teaches the system of claim 15, wherein the localized version of the one or more resources is generated using a backend translation engine that is configured to perform a language translation of content in the native layer from the native language to a localized language that corresponds to the geolocation information (FIG. 3 and Col. 3, line 50 to Col. 4, line 11, and FIG. 4 and Col. 11, line 42 to Col. 12, line 24: the request initiating communication with server application 115 at the server also includes an instruction to provide a localized version of the one or more resources. That is, translation of the original textual elements represented in the video signal is provided corresponding to the tagged one or more areas of the localization layer. The localized version indicates a language translation from the native language to a localized language determined from geolocation information, as supported in FIG. 3 and Col. 10, lines 53-57; FIGS. 2A-2B and Col. 9, line 45 to Col. 10, line 30: for example, the localized version, as seen in screen 148b is yielded from translating the United States English seen in screen 148a, representative of the native layer, to Spanish as used in Central America).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 9, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 9104661 B1), in view of Huang et al. (US 2017/0124071 A1).

Regarding claim 4, Evans teaches the computer-implemented method of claim 1, further comprising: obtaining user interaction data associated with the rendered localized version of the one or more resources (FIG. 3 and Col. 11, line 12 to Col. 11, line 41: after the rendered localized version of the one or more resources is sent to the client 106, as seen in box 312, user interaction data/application input data 122 from the client device 106 associated with this rendering is obtained in box 315.).
Evans does not explicitly teach modifying localization data accessible to the backend translation engine using the obtained user interaction data, wherein the backend translation engine is trained with the modified localization data.
Huang teaches obtaining user interaction data associated with the rendered localized version of the one or more resources (FIG. 4, Table 1, [0053-0057], and second half of [0075]: user interaction data measures whether merchandise information is clicked on when the merchandise information is presented to a user. User interaction data is carefully obtained so as to avoid noisy historical translation records associated with user behavior. See [0061-0063] and Expression 1 for how user interaction data is mathematically obtained; [0038-0040] and [0049-0051]: For example, user interaction data with the rendered localized version in English, derived from the Chinese source, is measured from localized processing results of the historical translation records. This user interaction data would modify the localization data available to the translation quality prediction model, so that the model presents higher translation quality.); and
modifying localization data accessible to the backend translation engine using the obtained user interaction data, wherein the backend translation engine is trained with the modified localization data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and modify localization data accessible to the backend translation engine using the obtained user interaction data, wherein the backend translation engine is trained with the modified localization data. Doing so would increase the quality of localization data that gets presented to the user. Because user interaction data is used to train the backend translation engine, the engine would be able to provide the most relevant and/or accurate localized, or translated, content for the user for future invocations of the backend translation engine.

	Regarding claim 8, Evans teaches the computer-implemented method of claim 1. Evans does not explicitly teach wherein the localized version of the one or more resources is generated prior to the request being sent to the backend translation engine, and wherein the localized version is stored in one or more indexes of a data structure accessible to the backend translation engine.
	Huang teaches wherein the localized version of the one or more resources is generated prior to the request being sent to the backend translation engine, and wherein the localized version is stored in one or more indexes of a data structure accessible to the backend translation engine (Table 1 and [0054-0055]: historical translation records include the localized version of the one or more resources, which is data corresponding to translated text. These records have already been generated before a user inputs a query which would send a request to the translation engine, as seen in the example of requesting translation from Chinese to English as exemplified in [0038-0040] and [0049-0051].; FIG. 9 and [0111-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and have wherein the localized version of the one or more resources is generated prior to the request being sent to the backend translation engine, and wherein the localized version is stored in one or more indexes of a data structure accessible to the backend translation engine. Doing so would allow the localized version to be stored and accessible from the data structure when requests are initiated. This would prevent a new localized version from being generated for every instance of a request, thereby conserving resources for efficient processing.

	Regarding claim 9, Evans in view of Huang teaches the computer-implemented method of claim 8. Evans further teaches wherein the localized version of the one or more resources is attributed with an identifier associated with the localization layer, the identifier indicating a mapping between the localized version of the one or more resources and the geolocation information (Col. 5, lines 19-33: translation data 136 used to facilitate translation includes mapping to and from various languages.; FIG. 4 and Col. 11, lines 56-67: the identifier corresponds to the preferred language of the user. Using the mapping between languages described earlier from the translation data 136, translation service 116 translates text into the user’s preferred language. Thus, the localized version is attributed by an identifier/the user’s preferred language, which is associated with the localization layer. The identifier links the translated one or more resources/video signal with the geolocation information, because geolocation information dictates the user’s preferred language that would yield the translated results, as supported in Col. 6, lines 66-67, FIG. 3 and Col. 10, lines 53-57).
indexed by an identifier associated with the localization layer.
Huang further teaches wherein the localized version of the one or more resources is indexed by an identifier associated with the localization, the identifier indicating a mapping between the one or more resources and the geolocation information ([0075]: the localized version of the one or more resources is indexed by an identifier characterized by the language associated with the localization. That is, the set of historical translation records is tied to a language so that the translation quality prediction model based on these records corresponds to a specific language.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and have wherein the localized version of the one or more resources is indexed by an identifier associated with the localization layer, the identifier indicating a mapping between the one or more resources and the geolocation information. Doing so would allow the localized version to be indexed based on the target/preferred language with respect to the habits of different language users. This would further increase the quality of the localized resources, or translations, provided to the user because each language may possess its own nuances that are specifically accounted due to the identifier. Again, indexing would prevent a new localized version from being generated for every instance of a request, thereby conserving resources for efficient processing.

Regarding claim 13, the claim recites a non-transitory computer readable storage medium with corresponding limitations to the method of claim 4 and is, therefore, rejected on the same premise.

Regarding claim 17, Evans teaches the system of claim 16, wherein the instructions further cause the processor to: obtain user interaction data associated with the localized version of the one or 
Evans does not explicitly teach modifying localization data accessible to the backend translation engine using the obtained user interaction data, and training the backend translation engine with the modified localization data.
Huang teaches obtaining user interaction data associated with the rendered localized version of the one or more resources (FIG. 4, Table 1, [0053-0057], and second half of [0075]: user interaction data measures whether merchandise information is clicked on when the merchandise information is presented to a user. User interaction data is carefully obtained so as to avoid noisy historical translation records associated with user behavior. See [0061-0063] and Expression 1 for how user interaction data is mathematically obtained; [0038-0040] and [0049-0051]: For example, user interaction data with the rendered localized version in English, derived from the Chinese source, is measured from localized processing results of the historical translation records. This user interaction data would modify the localization data available to the translation quality prediction model, so that the model presents higher translation quality.); modifying localization data accessible to the backend translation engine using the obtained user interaction data; and training the backend translation engine with the modified localization data ([0065-0069] and [0076-0077]: localization data accessible to the translation quality prediction model is modified based on the obtained user interaction data, wherein the translation quality prediction model is trained with the modified localization data corresponding to the features extracted from the historical translation records).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and modify localization data accessible to the backend translation engine using the obtained user interaction data, 

Regarding claim 18, Evans in view of Huang teaches the system of claim 17. Huang further teaches wherein the instructions further cause the processor to: obtain one or more user-generated terms from the received interaction data, wherein each of the one or more user-generated terms indicates a respective translation of a term in the native language to the localized language (FIG. 4, Table 1, [0053-0057], and second half of [0075]: user interaction data measures whether merchandise information is clicked on when the merchandise information is presented to a user. User interaction data is carefully obtained so as to avoid noisy historical translation records associated with user behavior. The merchandise item selected by the user corresponds to one or more user-generated terms indicating a respective translation of a term in the native language to the localized language, as supported in [0029]. See [0061-0063] and Expression 1 for how user interaction data is mathematically obtained; [0038-0040] and [0049-0051]: For example, user interaction data with the rendered localized version in English, derived from the Chinese source, is measured from localized processing results of the historical translation records. The user may interact with merchandise information, where user-generated terms indicates a respective translation of a term from Chinese to English. This user interaction data would modify the localization data available to the translation quality prediction model, so that the model presents higher translation quality.), and wherein the localization data is modified using the determined one or more user-generated terms ([0065-0069] and [0076-0077]: localization data accessible to the translation quality prediction model is modified based on the obtained user 

 Regarding claim 19, Evans teaches the system of claim 16. Evans does not explicitly teach generating a plurality of localized versions of the one or more resources, each of the one or more resources being associated with one of the plurality of localized versions, wherein the plurality of localized versions is generated prior to the request being sent to the backend translation engine, and wherein the plurality of localized versions is stored in one or more indexes of a data structure accessible to the backend translation engine.
Huang teaches generating a plurality of localized versions of the one or more resources, each of the one or more resources being associated with one of the plurality of localized versions, wherein the plurality of localized versions is generated prior to the request being sent to the backend translation engine, and wherein the plurality of localized versions is stored in one or more indexes of a data structure accessible to the backend translation engine (Table 1 and [0054-0055]: historical translation records include the localized version of the one or more resources, which is data corresponding to translated text. These records have already been generated before a user inputs a query which would send a request to the translation engine, as seen in the example of requesting translation from Chinese to English as exemplified in [0038-0040] and [0049-0051].; FIG. 9 and [0111-0114]: the localized version/historical translation records are stored in one or more indexes of the business processing log/data structure accessible to the translation quality prediction model.; [0075]: Note that these teachings apply across a plurality of localized versions since each language contains its own set of historical translation records to produce a unique localized version for that language).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and generate a 

Regarding claim 20, Evans in view of Huang teaches the computer-implemented method of claim 8. Evans further teaches wherein each localized version of the one or more resources is attributed with an identifier associated with the localization layer, the identifier indicating a mapping between a localized version of the one or more resources and the geolocation information (Col. 5, lines 19-33: translation data 136 used to facilitate translation includes mapping to and from various languages.; FIG. 4 and Col. 11, lines 56-67: the identifier corresponds to the preferred language of the user. Using the mapping between languages described earlier from the translation data 136, translation service 116 translates text into the user’s preferred language. Thus, the localized version is attributed by an identifier/the user’s preferred language, which is associated with the localization layer. The identifier links the translated one or more resources/video signal with the geolocation information, because geolocation information dictates the user’s preferred language that would yield the translated results, as supported in Col. 6, lines 66-67, FIG. 3 and Col. 10, lines 53-57).
Evans does not explicitly teach wherein each localized version of the plurality of localized versions is indexed by an identifier associated with the localization layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and have wherein each localized version of the plurality of localized versions is indexed by a different identifier associated with the localization, the identifier indicating a mapping between a localized version of the one or more resources and different geolocation information. Doing so would allow the localized version to be indexed based on the target/preferred language with respect to the habits of different language users. This would further increase the quality of the localized resources, or translations, provided to the user because each language may possess its own nuances that are specifically accounted due to the identifier. Again, indexing would prevent a new localized version from being generated for every instance of a request, thereby conserving resources for efficient processing.

Response to Amendment
The amendment filed 01/15/2021, has been entered. Claims 1-20 are pending in the case. Applicant’s amendments have resulted in the removal of the objections and 112 issues previously set forth in the Non-Final Office Action mailed 11/04/2020.

Response to Arguments
Applicant's arguments filed 01/15/2019 have been fully considered but they are not persuasive.

	In remarks Applicant argues:

In the amended claim 1, Evans fails to disclose “the localization layer is superimposed on the native layer”.
	
Examiner respectfully disagrees with Applicant.

Regarding point (a), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Evans teaches that the localization layer is superimposed on the native layer (FIG. 4 and Col. 11, line 56 to Col. 12, line 11). Specifically, Evans explicitly teaches “To this end, the translation service 116 may remove the source text from the image by replicating or interpolating background areas into the screen area of the source text. The translated text may then be superimposed onto the area vacated by the source text” (Col. 12, lines 5-9). For example, the Spanish text of the localization layer corresponding to Central America is superimposed over the native layer corresponding to the United States as seen in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.N./Examiner, Art Unit 2171       

/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171